ELECTRONIC RECORD                         5¥A-/S'

            06-14-00046-CR-comp. CO
COA #       14-047-CR                              OFFENSE:       22.021


            Leavelle Franklin v. The State of
STYLE:     Texas                                   COUNTY:        Bowie

COA DISPOSITION:        Affirmed                   TRIAL COURT:   102nd District Court


DATE: 3/10/15                       Publish: YES   TCCASE#:       13F1053-102




                          IN THE COURT OF CRIMINAL APPEALS


          Leavelle Franklin v. The State of
STYLE:   Texas                                         CCA#:                    SIMS'
         APPBllAA/t'^                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         leased                                        JUDGE:

DATE:       / vU Y M>iS                                SIGNED:                           PC:

JUDGE:       r.M (^Ay^                                 PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD